Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary abstract, claim, and specification amendments filed 04/08/2019 have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “large pair of cog wheels” and “small pair of cog wheels” in claims 3 and 4 are relative terms which renders the claims indefinite. The terms large pair of cog wheels” and “small pair of cog wheels” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the interest of compact prosecution, they will both be read as referring to pairs of cog wheels.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “by a single universal joint for centerpoint compensation” is unclear. It is not clear from the claims nor the specification what this entails and what makes it different from any other joint. In the interest of compact prosecution, this limitation will further be interpreted as referring to a joint.

Claim 1 recites the limitations “the dough drive” in paragraph 5, line 1, and "the eccentric drive shaft" in paragraph 6, lines 2-3.  
Claim 4 recites the limitations "the small drive shaft", “the large hollow drive shaft”, and “the large pair of cogwheels” in lines 3-5.  
Claims 8-10 recite the limitation "the outer kneading drum".  
There is insufficient antecedent basis for these limitation in the claims.
Claims 2-12 are rejected by virtue of dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenstorfer (DE-10306438), using the applicant provided original document and attached translation.
Regarding claim 1, Bodenstorfer teaches:
A device for kneading dough ([0027]; Fig. 1, #37), comprising a rotationally driven inner kneading drum ([0028]; Fig. 1, #38) and a rotationally driven outer kneading drum ([0028]; Fig. 1, #41), such that the inner kneading drum is arranged, inside the hollow outer kneading drum ([0028]),
- wherein the device includes a kneading drive, by means of which the inner kneading drum can be driven or adjusted in an oscillating manner in the direction of the inner kneading drum axis relative to the outer kneading drum and/or so as to carry out a defined deflection at an angle about the axis of the inner kneading drum relative to the outer kneading drum ([0005], [0015] – [0018], and [0029]; Figs. 4-7, #46), 
- whereby the outer kneading drum has a number of kneading recesses ([0028]; Fig. 4, #42) which are distributed over the circumference and/or along the length of the outer kneading drum in a uniform manner, wherein the kneading recesses are designed such that a number of kneading chambers, said number corresponding to the number of kneading recesses, are formed between the outer kneading drum and the inner kneading drum ([0028]; Fig. 4, #45), and a respective portion of dough can be introduced into each kneading chamber, said portion of dough being kneaded by the oscillating movement of the inner kneading drum relative to the outer kneading drum ([0027], [0033] – [0034]; Fig. 4, #35), 
- whereby the kneading drive includes a kneading lever which is connected to the inner kneading drum at one end ([0032] – [0033]; Fig. 4, #58), and is hinged to the crank protrusion ([0031] – [0034]; Fig. 4, #56) of an eccentric crank at the other end ([0031] – [0034]; Fig. 4, #55), 
- wherein the protrusion of the dough drive is adjustable ([0034]), 
- whereby the eccentric crank is mounted in an eccentrically rotatable manner in a setting shaft, and the setting shaft is rotatably mounted in the eccentric drive shaft of the eccentric crank such that the position of the crank protrusion is adjusted relative to the rotational axis of the eccentric drive shaft of the eccentric crank, thus modifying the deflection of the inner kneading drum relative to the outer kneading drum, when the setting shaft is rotated relative to the eccentric drive shaft ([0030] – [0031] and [0034] – [0036]; Figs. 4-7, #51). 
Although Bodenstorfer describes modifying the deflection of the outer kneading drum relative to the inner kneading drum, because these are relative positions it would have been obvious to one of ordinary skill in the art to modify the invention so that the inner drum is move relative to the outer drum in the absence of unexpected results or a showing of criticality, as this would do nothing to change the function of the apparatus in any patentably distinct way.

Regarding claim 2, Bodenstorfer teaches the limitations of claim 1, which claim 2 depends on, Bodenstorfer further teaches:
wherein the kneading drive includes an adjustment device, which is configured in such a way that the setting shaft can be adjusted by a defined angle relative to the eccentric drive shaft ([0034]).

Regarding claim 5, Bodenstorfer teaches the limitations of claim 1, which claim 5 depends on, Bodenstorfer further teaches:
wherein the setting shaft can be connected by a coupling with the eccentric drive in a manner capable of transmitting torque ([0029] – [0036]).

Regarding claim 7, Bodenstorfer teaches the limitations of claim 1, which claim 7 depends on, Bodenstorfer further teaches:
wherein the eccentric crank is connected with the eccentric drive shaft by a single universal joint for centerpoint compensation ([0032] – [0036]).

Regarding claim 8, Bodenstorfer teaches the limitations of claim 1, which claim 8 depends on, Bodenstorfer further teaches:
wherein the kneading drive is mounted and supported in a gearbox, such that the gearbox is connected with the drive of the outer kneading drum, so that the gearbox co-rotates with the outer kneading drum upon driving the outer kneading drum ([0029] – [0033]; Fig. 4).

Regarding claim 9, Bodenstorfer teaches the limitations of claim 1, which claim 9 depends on, Bodenstorfer further teaches:
wherein the kneading drive includes a drive which is coupled with the drive of the outer kneading drum ([0029] – [0033]; Fig. 4).

Regarding claim 10, Bodenstorfer teaches the limitations of claim 1, which claim 10 depends on, Bodenstorfer further teaches:
wherein the inner kneading drum is connected with the drive of the outer kneading drum, so that the inner kneading drum co-rotates with the outer kneading drum ([0029] – [0033]; Fig. 4).

Regarding claim 12, Bodenstorfer teaches the limitations of claim 1, which claim 12 depends on, Bodenstorfer further teaches:
A device for treating and kneading dough, comprising a device according to claim 1 (See claim 1 above), such that the outer kneading drum ([0028]; Fig. 1, #41) is surrounded at least partly by a belt on its periphery, and such that dough can be incorporated from a dough drum into the kneading chambers of the device ([0028] and [0033]; Fig. 1, #44).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenstorfer (DE-10306438), as applied to claim 1 above, and further in view of  Engelmeier (EP-2708132), using the applicant provided original documents and attached translations.
Regarding claim 3, Bodenstorfer teaches the limitations of claim 1, which claim 3 depends on, but does not teach the eccentric drive shaft being rotatably connected with the eccentric drive by a pair of cogwheels, however, Engelmeier, in a similar field of endeavor, a dough process drum assembly, teaches:
wherein the eccentric drive shaft of the eccentric crank is rotatably connected with the eccentric drive by a large pair of cogwheels ([0026] – [0029]; Figs. 2 and 3, #17 and #19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the eccentric drive shaft’s connection to the eccentric drive of Bodenstorfer to incorporate the teachings of Engelmeier and include a pair of cog wheels to connect them. The purpose, as stated by Engelmeier, being so that the friction between the internal drum driven pulley and the load transmission means is increased ([0028]).
	

Regarding claim 4, Bodenstorfer teaches the limitations of claim 1, which claim 4 depends on, but does not teach the eccentric drive shaft being rotatably connected with the eccentric drive by a pair of cogwheels, however, Engelmeier, in a similar field of endeavor, a dough process drum assembly, teaches:
wherein the setting shaft is rotatably connected with the eccentric drive by a small pair of cogwheels, such that the small drive shaft of the small pair of cogwheels is positioned and mounted in the large hollow drive shaft of the large pair of cogwheels ([0026] – [0029]; Figs. 2 and 3, #17 and #19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the eccentric drive shaft’s connection to the eccentric drive of Bodenstorfer to incorporate the teachings of Engelmeier and include a pair of cog wheels to connect them. The purpose, as stated by Engelmeier, being so that the friction between the internal drum driven pulley and the load transmission means is increased ([0028]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bodenstorfer (DE-10306438), as applied to claim 5 above, and further in view of  Konig (U.S. Patent No. 5486048), using the applicant provided original document and attached translation.
Regarding claim 6, Bodenstorfer teaches the limitations of claim 5, which claim 6 depends on, but does not teach the coupling being configured as a spring-loaded magnetic coupling, however, Konig, in a similar field of endeavor, an apparatus for treating dough, teaches:
wherein the coupling is configured as a spring-loaded magnetic coupling, such that the connection of the eccentric drive with the setting shaft is configured in such a way that upon actuation of the magnet of the magnetic coupling, the connection of the eccentric drive with the setting shaft is severed (Col. 7, line 36 – Col. 8, line 23; Figs. 21 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupling of Bodenstorfer to incorporate the teachings of Konig and have it be a spring-loaded magnetic coupling. The purpose, as stated by Konig, being so that this chain wheel is coupled by a magnetic coupling to the shaft (Col. 7, lines 52-53).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bodenstorfer (DE-10306438), as applied to claim 1 above, and further in view of  Koenig (DE-2850936), using the applicant provided original documents and attached translations.
Regarding claim 11, Bodenstorfer teaches the limitations of claim 1, which claim 11 depends on, but does not teach the inner and outer kneading drums being releasably disposed on the device, however, Koenig, in a similar field of endeavor, a kneading machine for dough, teaches:
wherein the inner kneading drum and the outer kneading drum are releasably and replaceably disposed on the device, so that kneading drums of various dimensions can be secured to the device ([0023] - [0024]). The securing of kneading drums of various dimensions into the device is an intended use claim, as the device is capable of performing this limitation because the drums can be removed and disposed onto the device, and the intended use of an apparatus does not add patentability to the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kneading drums of Bodenstorfer to incorporate the teachings of Koenig and have them be releasably and replaceably disposed on the device. The purpose, as stated by Koenig, being so that the outer drum and the inner drum are, e.g. can be removed from frame ([0023] – [0024]).

It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 

Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

Note: In re Pearson 181 USPQ 641; In re Yanush 177 USPQ 705, 706  In re Otto et al 136 USPQ 458.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748